It appears from the record that each of above-named appellants stands charged by affidavit with the offense of robbery. This proceeding, in habeas corpus, by both of them seeking bail pending an investigation by the grand jury, was heard and determined by the circuit judge, and from an adverse decision this appeal was taken.
This court has given careful and attentive consideration to the entire record, and of all the evidence, and under the oft-announced rule as to proceedings of this character, which will not here be reiterated, we are of the opinion that the relief prayed for should be granted. It follows that the order of the court denying each of the petitioners bail, separately and severally, is reversed and the cause remanded to the lower court and that the petitioners, each of them, be admitted to bail in such reasonable sum as will insure their separate appearance in court to answer any indictment that may result from the investigation of this case before the grand jury.
We refrain from reciting the facts of the case as disclosed by the record, as being of doubtful propriety. Under the authority of the cases of Griswold v. State, Ala.pp.,20 So. 2d 54,1 and Berry v. State, Ala.App., 20 So. 2d 55,2
and Ex parte Carson, 17 Ala. App. 345, 85 So. 827, the cause is reversed and remanded with instructions as above announced.
Reversed and remanded.
1 Ante, p. 583.
2 Ante, p. 584. *Page 605